Citation Nr: 0721154	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

2. Entitlement to service connection for bilateral ankle 
disability, to include as due to an undiagnosed illness.

3. Entitlement to service connection for bilateral wrist 
disability, to include as due to an undiagnosed illness.

4. Entitlement to service connection for a low back disorder, 
to include as due to an undiagnosed illness.

5. Entitlement to service connection for neck pain, to 
include as due to an undiagnosed illness.

6. Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

7. Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

8. Entitlement to service connection for multiple joint 
pains, to include as due to an undiagnosed illness.

9. Entitlement to service connection for muscle weakness, to 
include as due to an undiagnosed illness.

10. Entitlement to service connection for blood in stool, to 
include as due to an undiagnosed illness.

11. Entitlement to service connection for a stomach 
condition, to include as due to an undiagnosed illness.

12. Entitlement to service connection for right arm and leg 
numbness, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to September 
1994, which included service in the Southwest Asia theater of 
operations from October 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In a May 1998 rating decision, the issues of entitlement to 
service connection for a bilateral ankle disability, 
bilateral wrist disability, low back disorder, neck pain, 
memory loss, headaches, multiple joint pain, muscle weakness, 
blood in the stool, a stomach condition and numbness in the 
right arm and leg were denied.  Specifically, the issues of 
entitlement to service connection for bilateral ankle and 
wrist disabilities, as well as for a back disorder and neck 
pain, were denied as not well-grounded.  Although the veteran 
submitted a timely notice of disagreement with the decision 
and was issued a statement of the case in March 2000, the 
veteran did not perfect his appeal of the issues.

In January 2002, the veteran advised the RO that he wished to 
reopen his claims of entitlement to service connection and 
also raised the issue of entitlement to service connection 
for a skin disorder.  The RO advised the veteran that because 
his service connection claims for bilateral ankle and wrist 
disabilities, a back disorder and neck pain had previously 
been denied as not well-grounded, they would be reconsidered 
on the merits pursuant to The Veterans Claims Assistance Act 
of 2000 (VCAA), along with the initial claim of entitlement 
to service connection for a skin disorder.  However, because 
the remainder of the claims had been previously determined on 
the merits, the veteran was advised that he needed to submit 
new and material evidence before the claims could be 
reopened.

Although the veteran requested a Travel Board hearing in his 
August 2002 VA Form 9, he withdrew his request in 
correspondence received in September 2002.

The issues of entitlement to service connection for memory 
loss, headaches, multiple joint pains, muscle weakness, right 
arm and leg numbness, a skin disorder and bilateral ankle 
disability, all to include as due to an undiagnosed illness, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The record does not reveal any current wrist disability.

2. The record does not reflect objective indications of a 
chronic low back or neck disability resulting from 
undiagnosed illness, or that a low back or neck condition was 
incurred in service.

3. The veteran's stomach condition and blood in stool have 
been be attributed to known clinical diagnoses, including 
gastroesophageal reflux disease, irritable bowel syndrome, 
and hemorrhoids, which are not related to service.


CONCLUSIONS OF LAW

1. A wrist disability was not incurred or aggravated during 
service and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

2. A low back disorder was not incurred or aggravated during 
service and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

3. A neck condition was not incurred or aggravated during 
service and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

4. A stomach condition was not incurred or aggravated during 
service and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

5. Blood in stool was not incurred or aggravated during 
service and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented at 38 C.F.R. § 3.159 (2006), 
amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, April 2002 
and August 2004 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), this 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran to 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in August 2004.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in December 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  To the extent that the Board 
concludes below that the preponderance is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, post-service private 
medical records, VA medical treatment records, VA 
compensation and pension examinations, lay statements 
submitted on behalf of the veteran, and written statements 
from the veteran and his representative are associated with 
the claims file.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a bilateral wrist disability, a low back disorder, neck 
pain, blood in stool, and a stomach condition,.  
Specifically, the veteran claims that these disorders are due 
to an undiagnosed illness.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the 
case of claims based on undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

If there is no proof of a present disability, there cannot be 
a valid service connection claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A. Bilateral wrist disability

The veteran's service medical records are negative for any 
complaints of or treatment for wrist problems.

The veteran was afforded a VA orthopedic examination in May 
1997.  He then reported that he had had bilateral wrist 
soreness for the last two or three years.  The veteran was 
noted to have full range of motion of both wrists, no 
evidence of swelling, tenderness, or muscle weakness, and 
examination of the veteran's wrists was noted to be 
unremarkable.  It was also noted that no diagnosis could be 
made at the present time, as the patient had nonspecific 
problems.  X-ray examination of the wrists showed no bone 
abnormality.

An October 1997 VA note indicates that, on physical 
examination of the veteran's joints, the veteran had a number 
of severe tender points, but essentially full range of motion 
of all joints.  The veteran was assessed as having chronic 
myalgias.

In May 1998, the veteran was treated for complaints of wrist 
pain, and no swelling or redness of the joints was noted, and 
grip strength was found to be equal in the hands.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection.  The record does not reveal any current wrist 
disability.  Examinations of the wrist have been essentially 
normal, with the only diagnosis being for chronic myalgias.  
The Board notes that to the extent that complaints of wrist 
pains are assessed as chronic myalgia or other general pain 
condition, such disability is considered under the veteran's 
claims for joint pains and a muscle condition, which are 
addressed in the REMAND portion of the Board's decision.  
Accordingly, service connection for a wrist disability other 
than chronic myalgia is not warranted.

B. Low back disorder and neck pain

Service medical records are negative for any complaints of 
low back or neck pain or problems.

The veteran was afforded a VA orthopedic back examination in 
May 1997.  The veteran then reported that he had had low back 
pain and neck pain since 1992.  On examination of the low 
back, the veteran was found to have full range of motion with 
no evidence of muscle weakness, no evidence of neurological 
involvement, and no evidence of tenderness.  On examination 
of the cervical spine, the veteran had no tenderness and 
normal range of motion.  The veteran was diagnosed as having 
nonspecific lumbar spine and cervical pain, with full range 
of motion.  On X-ray examination of the lumbar spine, there 
was normal visualization of the lumbar vertebral bodies 
without fracture or subluxation, normal intervertebral disk 
spaces, however the possibility of disk herniation could not 
be ruled out, and sacroiliac joints were normal.  The 
assessment was no bone abnormality noted, with the 
examination unable to rule out disk herniation.  On X-ray 
examination of the cervical spine, there was very minimal 
scoliosis, with convexity toward the right side, probably 
positional or due to muscle spasm, and reverse curve at the 
level of C2-3, probably due to muscle spasm.  The following 
was also noted: that change secondary to old trauma could not 
be ruled out; that there was no obvious facet joint 
dislocation, neural foraminal were normal bilaterally, there 
was no evidence of fracture of the cervical vertebral bodies, 
and the odontoid process was in normal position.  The veteran 
was diagnosed as having minimal scoliosis of the cervical 
spine, with reversal of the curve at C2-3, probably due to 
old trauma.

A June 1998 magnetic resonance imaging (MRI) of the veteran's 
cervical spine revealed no evidence of significant spinal 
stenosis, neural foraminal stenosis, or herniated nucleus 
pulposus.  The impression as straightening of the upper 
cervical spine, with slight reversal of the cervical lordosis 
at C3-4 and C4-5, and otherwise normal MRI of the cervical 
spine.

A November 2000 private medical note indicates than the 
veteran complained of muscle sprains and back pain.  On 
physical examination, the veteran's neck was found to be 
supple, with no jugular venous distension or bursitis, and 
neurological examination revealed motor strength was of the 
lower extremities 4/5 and no impaired sensation.  The veteran 
was diagnosed as having back pain second to muscle sprain.

A private medical note dated in October 2001 indicates that 
he veteran complained of middle back spasm, symptoms 
intermittent.  On examination, back tenderness was noted.  
The veteran was noted to have back pain secondary to muscle 
sprain.  

A statement by the veteran's co-worker, dated in November 
1999, indicates that the veteran had complained of back and 
neck spasms and cramps while on the job.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claims for low back and neck conditions.  

First, the record does not reflect objective indications of 
chronic disability resulting from undiagnosed illness.  The 
May 1997 VA examination is negative for objective indications 
of chronic disability, with full range of lumbar and cervical 
motion and no evidence of muscle weakness, neurological 
involvement, or tenderness found on examination.  November 
2000 and October 2001 private medical notes indicate back 
tenderness, but with a diagnosis of back pain secondary to 
muscle sprain, not due to an undiagnosed illness.

Second, the record does not reflect that a low back or neck 
condition was incurred in service.  Service medical records 
are negative for any complaints of or treatment for back or 
neck conditions.  Also, to the extent that currently 
diagnosed neck and low back disabilities have been 
demonstrated, there is no medical opinion or other competent 
medical evidence of record linking any neck or back condition 
to the veteran's period of service.

Accordingly, service connection for either a low back 
condition or a neck condition is not warranted.


C. Blood in stool and a stomach condition

The veteran's service medical records are negative for 
indications of blood in stool or any stomach condition.

On May 1997 gastroenterology consultation, the veteran was 
diagnosed as having a number of complaints including some 
abdominal discomfort and diarrhea with some blood.  The 
examiner noted the following: that the pain was not typical 
of any well-defined syndrome, that the possibility of 
inflammatory bowel disease with blood existed, but that the 
veteran seemed to be constitutionally well; that another 
possibility would be ova and parasites; and that the third 
possibility was irritable bowel syndrome, which the examiner 
believed was probably the most likely one, along with 
hemorrhoids for the blood.  The examiner also stated that 
another possibility was that there was some form of heavy 
metal poisoning, given the veteran's job and possible 
exposure to minute dust particles that were not readily 
apparent.

The veteran was afforded a VA stomach examination and rectal 
examination in May 1997.  On examination, the veteran stated 
that he had been having cramping pain in the left side of the 
stomach for the last 2 years, with two to three episodes per 
week.  He also stated that he had been having blood in the 
stool twice a month.  The veteran was noted to have had a 
normal general medical examination, with a finding that the 
digestive system was within normal limits.  The veteran was 
diagnosed as having occasional rectal bleeding, etiology 
undetermined, and abdominal pain, etiology unclear.

An April 2001 letter from the veteran's private physician, 
Dr. T. indicates that he veteran complained of diarrhea since 
1991.  On physical examination, rectal examination revealed 
no lesions, the rectal vault was empty, and secretions from 
the rectum did show hemoccult positively.  The veteran was 
diagnosed as having chronic diarrhea and hemoccult positive 
stool.

On May 2001 private colonoscopy, digital rectal exam was 
unremarkable, and the veteran was found to have mild 
hemorrhoids.  

On August 2001 private esophagogastroduodenoscopy, the 
veteran was diagnosed as having duodenitis, gastric erosions, 
hiatal hernia, and esophagitis with ulceration.

A letter from Dr. T. dated in October 1991 indicates a 
diagnosis of gastroesophageal reflux disease, and chronic 
diarrhea.

December 2001 biopsies of gastric mucosa and gastroesophageal 
junction revealed chronic gastritis, no helicobacter pyloria 
organisms, fragments of gastroesophageal junction mucosa with 
chronic inflammation, and no intestinal metaplasia seen.

The veteran was afforded a VA stomach, duodenum and 
peritoneal adhesions examination in October 2006.  After 
examination of the veteran and review of the claims folder, 
the veteran was diagnosed as having gastroesophageal reflux 
disease, irritable bowel syndrome and hemorrhoids.  It was 
noted that the blood in the veteran's stools that he 
complained of was likely related to hemorrhoids, as noted 
from his colonoscopy in 2001.  The examiner opined that it 
was not likely that these hemorrhoids were related to 
military service, that the heartburn symptoms related to 
gastroesophageal reflux disease were not likely related to 
military service, and that diarrhea was likely associated 
with irritable bowel syndrome, which was not likely to be 
related to or to have resulted from military service.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims for a 
stomach condition and blood in the stool.  The veteran's 
stomach conditions have been be attributed to known clinical 
diagnoses, including gastroesophageal reflux disease, 
irritable bowel syndrome, and hemorrhoids.  Thus, service 
connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
not warranted.  Also, there is no indication in the service 
medical records that gastroesophageal reflux disease, 
irritable bowel syndrome, hemorrhoids or any other stomach 
condition was first incurred in service.  Furthermore, the 
October 2006 VA medical examiner opined that it was not 
likely that hemorrhoids, heartburn symptoms related to 
gastroesophageal reflux disease, or diarrhea associated with 
irritable bowel syndrome were related to military service.  
Finally, there is no medical opinion or any other competent 
medical evidence linking gastroesophageal reflux disease, 
irritable bowel syndrome, hemorrhoids or any other stomach 
condition to the veteran's period of service.  Accordingly, 
service connection for neither a stomach condition nor blood 
in the stool is warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1. Entitlement to service connection for a bilateral wrist 
disability, to include as due to an undiagnosed illness, is 
denied.

2. Entitlement to service connection for a low back disorder, 
to include as due to an undiagnosed illness, is denied.

3. Entitlement to service connection for a neck condition, to 
include as due to an undiagnosed illness, is denied.

4. Entitlement to service connection for blood in stool, to 
include as due to an undiagnosed illness, is denied. 

5. Entitlement to service connection for a stomach condition, 
to include as due to an undiagnosed illness, is denied.

REMAND

The issues of entitlement to service connection for memory 
loss, headaches, multiple joint pains, muscle weakness, right 
arm and leg numbness, all to include as due to an undiagnosed 
illness, as well as the issues of entitlement to service 
connection for a skin disorder and bilateral ankle 
disability, both to include as due to an undiagnosed illness, 
must be remanded.

First, during the pendency of this appeal, VA regulations 
extended the presumptive period of 38 C.F.R. § 3.317(a)(1)(i) 
for qualifying chronic disabilities that become manifest to a 
degree of 10 percent or more after active duty in the 
Southwest Asia theater of operations through December 31, 
2011.  71 Fed. Reg. 75669-75672 (December 18, 2006).

Where a claim is based upon a substantive right created by a 
statutory or regulatory provision that did not exist at the 
time of the prior final denial of the claim, adjudication of 
the latter claim is not a "reopening" of the first, and 
where VA adjudicates the appellant's claim as a claim to 
reopen, rather than as an original claim, that decision must 
be vacated.  See Pelegrini v. Principi, 18 Vet. App. 112, 
125-126 (2004).

In the instant case, the veteran's claims of entitlement to 
service connection for memory loss, headaches, multiple joint 
pains, muscle weakness, right arm and leg numbness, all to 
include as due to an undiagnosed illness, were adjudicated as 
reopening claims rather than as original claims.  In light of 
the substantive change to 38 C.F.R. § 3.317(a)(1)(i), these 
claims must be readjudicated as original claims, rather than 
as new and material evidence claims.

Second, the current medical record is unclear as to the 
existence, nature, and etiology of any chronic skin 
condition.  On September 2002 VA outpatient examination, the 
veteran was found to have no obvious rashes.  Also, on VA 
skin examination in October 2006, the examiner stated that 
there was no current skin disorder present or found, and so 
therefore a diagnosis could not be made.  However, several of 
the statements from the veteran's friends, family, and co-
workers indicate that the veteran experiences rashes and, on 
May 1998 VA outpatient examination, the veteran was found to 
have a red macular area on his chest, which spread up to the 
neck.  Also, subsequent to his October 2006 VA skin 
examination, the veteran submitted photographs of affected 
skin on his front and back, received by VA in November 2006, 
which have not been considered by a medical expert.

The Board also notes that the veteran had multiple acute skin 
conditions while in service.  Specifically, service medical 
records indicate numerous incidences of contact dermatitis 
involving poison ivy and poison oak.

In light of the above, the evidence of record is insufficient 
to support a decision on the merits, as it has not been 
established that the veteran suffers a chronic skin 
disability, or what the nature of any such skin disability 
might be, but the lay and medical evidence indicates that the 
veteran has had some skin condition or skin conditions.  
Another VA skin examination is needed to determine the nature 
and etiology of any skin disability.  Such examination must 
include a review of the entire claims folder by the examiner, 
including the November 2006 photographs submitted by the 
veteran.

Third, with respect to the veteran's claimed bilateral ankle 
disorder, the Board notes that service medical record is 
positive for treatment of ankle problems, including a stress 
reaction and degenerative joint disease.  However, the post-
service medical evidence is unclear as to the existence, 
nature, and etiology of any ankle condition.  On May 1997 VA 
examination, the veteran was noted to have full range of 
motion of the ankles with no swelling, and have had an 
unremarkable examination of the ankles, with X-ray 
examination of the ankles normal.  On July 1997 outpatient 
examination of the veteran, significant pain on flexion and 
extension of his ankles was noted.  On May 1998 examination, 
the veteran was noted to have full range of motion in the 
ankles, with no swelling or redness over the affected joints. 

Furthermore, to the extent that the veteran may have a 
current bilateral ankle condition, it is unclear whether any 
such condition is due to a diagnosed disorder, due to an 
undiagnosed illness, or related to any general multiple joint 
pains or muscle condition.

As there is conflicting evidence regarding whether the 
veteran has a bilateral ankle condition, whether any such 
condition is due to an undiagnosed illness or to a diagnosed 
disorder, and whether any such diagnosed disorder is 
etiologically related to the veteran's period of service, 
such questions must be addressed on VA examination.  
Therefore, on VA examination, the existence, nature and 
etiology of any bilateral ankle disability must be addressed.  
Specifically, if a current bilateral ankle condition is found 
to exist, the VA examiner should determine whether such 
condition is attributable to known diagnosed condition and, 
if so, whether such condition is related to the veteran's 
period of service.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the substantive 
change to 38 C.F.R. § 3.317(a)(1)(i) 
regarding the extended presumptive 
period as of December 18, 2006, as well 
as the information or evidence needed 
to establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.	The RO should afford the veteran a VA 
examination by an examiner or examiners 
with the appropriate expertise in order 
to determine the nature and etiology of 
any current skin condition.  The claims 
folder and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should note 
in the examination report that he or 
she has reviewed the claims folder.  
All studies and tests deemed 
appropriate by the examiner should be 
performed, and all findings set forth 
in detail.  Specifically, the examiner 
should make a determination as to: (1) 
whether the veteran has a current 
chronic skin condition; and (2) if so, 
whether such condition is due to an 
undiagnosed illness, or to a known 
diagnosis; and (3) if the condition is 
due to a known diagnosed disorder, 
whether it is just as likely as not 
that any such disorder was incurred or 
aggravated during the veteran's period 
of service, or is otherwise 
etiologically related to the veteran's 
period of service.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the claims 
folder.

3.	The RO should afford the veteran a VA 
examination by an examiner or examiners 
with the appropriate expertise in order 
to determine the nature and etiology of 
any current bilateral ankle condition.  
The claims folder and a separate copy 
of this remand must be provided to the 
examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  All studies and tests deemed 
appropriate by the examiner should be 
performed, and all findings set forth 
in detail.  Specifically, the examiner 
should make a determination as to: (1) 
whether the veteran has a current 
bilateral ankle condition; (2) if such 
condition exists, whether any such 
condition or conditions is due to an 
undiagnosed illness, or to a known 
diagnosis; and (3) if any condition is 
due to a known diagnosed disorder, 
whether it is just as likely as not 
that any such disorder was incurred or 
aggravated during the veteran's period 
of service, or is otherwise 
etiologically related to the veteran's 
period of service.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the claims 
folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal, considering the change to 
38 C.F.R. § 3.317(a)(1)(i) regarding 
the extended presumptive period.  If 
any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


